Art. 2 - Le présent arrêté sera publié au Journal

Sommet N° de Repères u É n
Officiel de la République Tunisienne.
11 302 274 : Le
12 302 270 Tunis, le 23 février 2011.
13 304 270 Le ministre de l’industrie
14 304 254 et de la technologie
15 308 254 Afif Chelbi
16 308 252 7
u
17 320 252
18 320 240 Le Premier ministre
19 308 240 Mohamed Ghannouchi
20 308 254
21 330 254
2 330 260 Arrêté du ministre de l'industrie et de la
" Ne 5 technologie du 23 février 2011, portant
5 220 troisième renouvellement du permis de
25 360 270 d : : A
26 360 256 recherche d'hydrocarbures dit permis « Borj
57 338 256 El Khadra» et à l'autorisation de cession
28 338 230 totale d'intérêts dans le dit permis.
29 342 230 Le ministre de l'industrie et de la technologie,
30 342 226 Vu le décret du 13 décembre 1948, instituant des
31 350 226 dispositions spéciales pour faciliter la recherche et
32 Intersection de la parallèle 350 avec la l'exploitation des substances minérales du second
frontière Tuniso-Libyenne groupe, ensemble les textes qui l'ont modifié ou
33 Intersection du méridien 204 avec la complété.
3. e sa : ?
frontière Tuniso-Libyenne Vu le décret du 1” janvier 1953 sur les mines,

34 334 204
35 334 206 Vu le décret-loi n° 85-9 du 14 septembre 1985,
36 330 206 instituant des dispositions spéciales concernant la
37 330 208 recherche et la production des hydrocarbures liquides
38 338 208 et gazeux ratifié par la loi n° 85-93 du 22 novembre
39 338212 1985, tel que modifié par la loi n° 87-9 du 6 mars
40 334212 1987,
41 334210 Vu la loi n° 90-56 du 18 juin 1990, portant
4 326 210 encouragement à la recherche et à la production des
4 326 206 hydrocarbures liquides et gazeux,
44 306 206 ' .
45 306 222 Vu la loi n° 91-5 du 11 février 1991, portant
46 304 222 approbation de la convention et ses annexes signées à
47 304 224 Tunis le 22 septembre 1990 entre l'Etat Tunisien d'une
48 302 224 part, l'Entreprise Tunisienne d'Activités Pétrolières et
49 302 226 la société « Elf Aquitaine Tunisie » d'autre part,
50 290 226 Vu la loi n° 98-50 du 8 juin 1998, portant
51 290 230 . ! 1: .
5 288 230 approbation de l'avenant n° 1 à la convention et ses
53 288 232 annexes relative au permis « Borj El Khadra »,
54 280 232 Vu la loi n° 2010-43 du 25 octobre 2010, portant
5 > 50 approbation de l'avenant n° 2 à la convention et ses
57 276 242 annexes relative au permis « Borj El Khadra »,
58 282 242 Vu le décret n° 2000-713 du 5 avril 2000, portant
59 282 246 composition et fonctionnement du comité consultatif
60/1 284 246 des hydrocarbures,

N°14 Journal Officiel de la République Tunisienne — 4 mars 2011 Page 241
Vu l'arrêté du ministre de l'économie nationale du
14 décembre 1990, portant institution du permis de
recherche de substances minérales du second groupe
dit permis « Borj El Khadra » au profit de l'Entreprise
Tunisienne d'Activités Pétrolières et la société « Elf
Aquitaine Tunisie »,

Vu l'arrêté du ministre de l'économie nationale du
16 avril 1992, portant autorisation de cession partielle
des intérêts détenus par la société « Elf Aquitaine
Tunisie » dans le permis « Borj El Khadra » au profit
de la société « Phillips Petroleum Company Tunisia »,

Vu l'arrêté du ministre de l'industrie du 15 mai
1997, portant extension de dix huit mois de la durée
de validité de la période initiale du permis « Borj El
Khadra » et autorisation de cession totale des intérêts
détenus par la société « Elf Hydrocarbures Tunisie »
dans ledit permis au profit de la société « Phillips
Petroleum Company Tunisia »,

Vu l'arrêté du ministre de l'industrie du 2 décembre
1997, portant extension de six mois de la durée de
validité de la période initiale du permis «Borj El
Khadra »,

Vu l'arrêté du ministre de l'industrie du 10 juillet
1998, portant autorisation de cession partielle des
intérêts détenus par la société « Phillips Petroleum
Company Tunisia » dans le permis «Borj El Khadra»
au profit des sociétés «Lasmo Tunisia B.V» et
« Union Texas Maghreb Inc. »,

Vu l'arrêté du ministre de l'industrie du 21 juin
2000, portant premier renouvellement du permis
«Borj El Khadra » et autorisation de cession totale
des intérêts détenus par la société « Union Texas
Maghreb Inc.» dans ledit permis au profit de la
société « Lasmo Tunisia B. V »,

Vu l'arrêté du ministre de l'industrie du 22
décembre 2001, portant modification de l'arrêté du
Ministre de l'industrie du 21 juin 2000, relatif au
premier renouvellement du permis « Borj El khadra »
et à l'autorisation de cession totale d'intérêts dans ledit
permis,

Vu l'arrêté du ministre de l'industrie du 2 juillet
2002, portant autorisation de cession partielle des
intérêts détenus par la société « Lasmo Tunisia B.V »
dans le permis «Borj El Khadra» au profit des
sociétés «Gulf Canada Tunisia Ltd» et «Paladin
Expro Limited »,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 2 novembre 2002, portant extension d'une année de
la durée de validité du premier renouvellement du
permis « Borj El Khadra »,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 13 février 2003, portant autorisation de cession
totale des intérêts détenus par la société « Gulf Canada
Tunisia Ltd» dans le permis « Borj El Khadra » au
profit de la société «Pioneer Natural Resources
Tunisia Limited »,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 5 septembre 2003, portant extension d'une année
de la durée de validité du premier renouvellement du
permis « Borj El Khadra »,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 27 octobre 2004, portant deuxième renouvellement
du permis « Borj El Khadra »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 4 avril 2007,
portant extension d'une année de la durée de validité
du deuxième renouvellement du permis «Borj El
Khadra »,

Vu l'arrêté du ministre de l'industrie, de l'énergie et
des petites et moyennes entreprises du 19 avril 2008,
portant extension d'une année de la durée de validité
du deuxième renouvellement du permis «Borj El
Khadra »,

Vu l'accord signé le 13 mai 1996 entre l'Etat
Tunisien d'une part, l'Entreprise Tunisienne d'Activités
Pétrolières et la société « Phillips Petroleum Company
Tunisia » d'autre part,

Vu la lettre du 29 juillet 1992, par laquelle la
société «EIf Aquitaine Tunisie» a notifié le
changement de sa dénomination en  «EÏf
Hydrocarbures Tunisie »,

Vu la lettre en date du 26 avril 2001, relative à
l'acquisition par la société « Lasmo Tunisia B. V » de
la compagnie « Phillips Petroleum Company Tunisia »
et le changement de dénomination de celle-ci en
« Lasmo Petroleum Company Tunisia »,

Vu la lettre en date du 7 septembre 2001, relative à
l'acquisition du groupe « Lasmo ple » par la société
«Agip Investment ple »,

Vu la lettre en date du 12 février 2002, par laquelle
la société « Lasmo Petroleum Company Tunisia » a
notifié la cession totale de ses intérêts dans le permis
«Borj El Khadra » au profit de la société « Agip
Tunisia BV » filiale « d'Agip Investment ple »,

Vu la lettre en date du 3 juillet 2003, par laquelle la
société « Agip Tunisia BV » a notifié le changement
de sa dénomination en « Eni Tunisia B.V »,

Page 242

Journal Officiel de la République Tunisienne — 4 mars 2011 N°14
Vu la lettre en date du 15 juillet 2003, par laquelle
la société « Lasmo Tunisia BV » a notifié le
changement de sa dénomination en « Eni Tunisia BEK
B.V»,

Vu la lettre du 12 octobre 2006, par laquelle la
société «Paladin Expro Limited» a notifié le
changement de sa dénomination en « Talisman
Resources (Tunisia) Ltd »,

Vu la demande déposée le 13 octobre 2008 à la
direction générale de l'énergie, par laquelle les
sociétés «Eni Tunisia B.V», «Eni Tunisia BEK
B.V », « Pioneer Natural Resources Tunisia Limited »,
«Talisman Resources (Tunisia) Ltd » et l'Entreprise
Tunisienne d'Activités Pétrolières ont sollicité le

Art. 2 - Est renouvelé pour une période de deux
ans et demi, allant du soit du 14 décembre 2008
jusqu'au 13 juin 2011, le permis de recherche
d'hydrocarbures dit permis «Borj El Khadra» au
profit des sociétés «Pioneer Natural Resources
Tunisia Limited », « Eni Tunisia BV », « Eni Tunisia
BEK BV», «Storm Sahara Ltd», et l'Entreprise
Tunisienne d'Activités Pétrolières.

Le permis renouvelé couvre une superficie de 2864
Km 2, soit 716 périmètres élémentaires et est délimité
conformément au décret susvisé n° 2000-946 du 2 mai
2000 par les sommets et les numéros de repères
figurant dans le tableau ci-après :

troisième renouvellement du permis «Borj El sommets N° de Repires
Khadra », et ce, conformément à l'article 20 du cahier : ee
1 ; A Intersection du parallèle 172 avec
des charges annexé à la convention y afférent, 2 Re : :
la frontière Tuniso-Lybienne
Vu la demande déposée le 1* octobre 2009 à la . k
di : nor pl : ses 2 Intersection du parallèle 100 avec
irection générale de l'énergie, par laquelle la société 3 os : :
: D. nn la frontière Tuniso-Lybienne
«Talisman Resources (Tunisia) Ltd» a sollicité,
l'autorisation de céder la totalité de ses intérêts et 4 320 100
obligations dans le permis « Borj El Khadra », et ce, 5 320 112
par le transfert de la propriété de « Talisman 6 304 112
ue N sue 7 304 116
Resources (Tunisia) Ltd» à la société «Storm : x
: Intersection du parallèle 116 avec
Ventures International (Barbados) Ltd », 8 mn ex : Le
la frontière Tuniso-Algérienne
Vu la lettre du 25 octobre 2010, par laquelle la 9 Intersection du parallèle 148 avec
société « Talisman Resources (Tunisia) Ltd » a notifié la frontière Tuniso-Algérienne
le changement de sa dénomination en « Storm Sahara 10 270 148
Limited », il 270 142
Vu l'avis favorable émis par le comité consultatif 5 sh 1
des hydrocarbures lors de ses réunions du 15 janvier 14 276 140
2009 et du 15 février 2010, 15 276 134
Vu le rapport du directeur général de l'énergie. 16 280 134
Arrête : 17 280 138
: : on : 18 284 138
Article premier - Est autorisée la cession totale des 19 284 140
intérêts détenus par la société « Talisman Resources 20 292 140
(Tunisia) Ltd» dans le permis de recherche 21 292 136
d'hydrocarbures dit permis «Borj El Khadra» au 22 296 136
profit de la société « Storm Sahara Limited ». 23 296 132
Suite à cette cession total d'intérêts les 24 312 132
pourcentages de participation des co-titulaires seront 25 312 128
répartis comme suit : 26 326 128
P ' . L | 27 326 136
- Entreprise Tunisienne d'Activités Pétrolières : 28 338 136
50%, 29 338 148
- Pioneer Natural Resources Tunisia Limited : 30 330 148
2 ï ms
Len Le . 0 3
Eni Tunisia B.V : 12,5%, 33 310 164
- Eni Tunisia BEK B.V : 12,5%, 34 304 164
- Storm Sahara Ltd : 5%. 35/1 304 172
N°14 Journal Officiel de la République Tunisienne — 4 mars 2011 Page 243
Art. 3 - Le permis, objet du présent arrêté, demeure
régi par la convention et ses annexes approuvées par
les lois n° 91-5 du 11 février 1991, n° 98-50 du 8 juin
1998 et n° 2010-43 du 25 octobre 2010, ainsi que par
l'ensemble des textes législatifs et réglementaires
susvisés.

Art. 4 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 23 février 2011.

Le ministre de l'industrie
et de la technologie
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l'industrie et de la
technologie du 23 février 2011, portant
institution d'un permis de recherche de
substances minérales du 3°”° groupe au lieu
dit «Trozza» dans le gouvernorat de
Kairouan.

Le ministre de l'industrie et de la technologie,

Vu le code minier promulgué par la loi n° 2003-30
du 28 avril 2003,

Vu le décret n° 2003-1725 du 11 août 2003, fixant
les coordonnées géographiques et les numéros des
repères des sommets des périmètres élémentaires
constituant les titres miniers,

Vu le décret n° 2003-1726 du 11 août 2003, fixant
la composition et les modalités de fonctionnement du
comité consultatif des mines,

Vu l'arrêté des ministres des finances et de
l'industrie et de l'énergie du 16 décembre 2003, fixant
le droit fixe dû au titre des demandes d'institution et
de renouvellement des titres miniers,

Vu l'arrêté du ministre de l'industrie et de l'énergie
du 1% mars 2004, fixant les modalités de dépôt des
demandes des titres miniers,

Vu la demande, déposée le 9 août 2010 à la
direction générale des mines, par laquelle la Société
de Traitement des Minéraux SOTRAMINE à sollicité
l'attribution d'un permis de recherche de substances
minérales du 3° groupe, situé dans le gouvernorat de

Vu le rapport du directeur général des mines.
Arrête :

Article premier - La Société de Traitement des
Minéraux SOTRAMINE, faisant élection de son
domicile au 53, rue Echam, 1002 Tunis, est autorisée à
réaliser les travaux de recherche de substances
minérales du 3° groupe au lieu dit «Trozza» du
gouvernorat de Kairouan.

Le permis de recherche prévu au premier
paragraphe du présent article est accordé pour une
période de trois années à compter de la date de
publication du présent arrêté au Journal Officiel de la
République Tunisienne.

Ce permis est régi par le code minier sous réserve
des droits des tiers régulièrement acquis.

Ce permis comporte 6 périmètres élémentaires
contigus, soit 24 kilomètres carrés et est délimité par
les sommets et les numéros de repères figurant dans le
tableau ci-après, et ce, conformément au décret
susvisé n° 2003-1725 du 11 août 2003 :

Sommets N° de repères
1 286.654
2 290.654
3 290.648
4 286.648
1 286.654

Art. 2 - Au cours de la période de validité du
permis de recherche prévue à l'article premier du
présent arrêté, la Société de Traitement des Minéraux
SOTRAMINE doit réaliser le programme minimum
des travaux de recherche pour lequel elle s'est engagée
et dont le coût total est estimé à trois cent trente deux
mille dinars.

Art. 3 - Le présent arrêté sera publié au Journal
Officiel de la République Tunisienne.

Tunis, le 23 février 2011.

Le ministre de l'industrie
et de la technologie

Kairouan, au lieu dit « Trozza », carte de Jebel Trozza Afif Chelbi
à l'échelle 1/50.000, Vu
Vu l'avis favorable émis par le comité consultatif Le Premier ministre
des mines lors de sa réunion du 11 décembre 2010, Mohamed Ghannouchi
Page 244 Journal Officiel de la République Tunisienne — 4 mars 2011 N°14
